Order filed September 27, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00577-CV
                                    ____________

                      DAVID JOYNER, ET AL., Appellant

                                          V.

                JUDGE GEORGE POWELL, ET AL., Appellee


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-05781

                                     ORDER

      Appellant’s brief was due September 4, 2018. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before October 12, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM